DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/12/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as obvious over USPAP 2004/0074589 to Gessler in view of USPAP 2006/0252334 to LoFaro and further in view of (when necessary) USPN 4,773,952 to Wesley and/or USPN 6,666,310 to Berreth.
Claim 1, Gessler discloses a form for a component comprising: a plurality of separate linear fiber strips, each of said plurality of linear fiber strips being composed of reinforcement fibers, said reinforcement fibers being glass fibers, aramid fibers, carbon fibers, or a combination thereof, said plurality of linear fiber strips sewn to a two-dimensional base layer that defines a shape of the form; and a first successive layer of a successive layer plurality of separate linear fiber strips sewn to a first successive layer two-dimensional base layer, said first successive layer adapted to overlay said two-dimensional base layer (see entire document including Figures 1-4, [0001], [0002], [0008]-[0012], [0027] and [0031]).
Gessler does not appear to mention the shape of the linear fiber strips but LoFaro discloses that it is known in the art to use fibrous material having a rectangular cross section to allow control of the wetting of the fibrous material (see entire document including [0087]-[0090] and [0150]-[0151]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fiber strips of Gessler with a rectangular cross section, to allow control of the wetting of the fibrous material and because it is within the general skill of a worker in the art to select a known fiber strip cross-sectional shape on the basis of its suitability and desired characteristics. 
Claim 2, the form can further comprise one to eighteen additional successive layers placed on said first successive layer, where the plurality of said separate linear fiber strips are interspersed in said one to eighteen additional layers (Figures 1-4, [0011] and [0031]).
Claim 3, said two-dimensional base layer, said first successive layer, and each of said one to eighteen additional successive layers can have a mixture of commingled fiber strips and strips made up of a single fiber, or different fiber (Figures 1-4, [0011], [0027], [0031] and [0041]).
Claim 4, the reinforcement fibers can be exclusively only the glass fibers in at least one of said two-dimensional base layer or said first successive layer [0027].
Claim 5, the reinforcement fibers can be exclusively only the carbon fibers in at least one of said two-dimensional base layer or said first successive layer ([0027] and [0041]).
Claim 6, Gessler does not appear to specifically mention said plurality of separate linear fiber strips in said first successive layer being angularly displaced relative to said plurality of separate linear fiber strips in said two-dimensional base layer but Wesley and Berreth disclose that it is known in the art to angularly displace fibers in adjacent layers to provide good biaxial strength (see entire documents including column 6, lines 47-61 of Wesley and column 9, lines 26-40 of Berreth). Therefore, it would have been obvious to one having ordinary skill in the art to angularly displace the fibers as claimed to provide good biaxial strength. 
Claim 7, the form is formed using selective comingled fiber bundle positioning (SCFBP), where the form is held together with a thermoplastic stitching [0019]. Plus, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter. 
Claim 8, Gessler does not appear to specifically mention recycled fibers but there is no evidence of a structural difference between recycled or virgin fibers. Plus, the examiner takes official notice (now admitted prior art) that it is well-known in the art to construct fibers from recycled material. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fibers from any suitable fibrous material, such as virgin or recycled, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 8/12/2022 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789